Case 1:18-cv-07303-JMF-OTW Document 35 Filed 03/26/19 Page1of1

King L. Wu & Associates, P.C.

Attorneys for Plaintiffs, Case No.: 1:18-cv-07303
38-08 Union St., Ste 10F

Flushing, NY 11354

March 26, 2019

Hon. Jesse M. Furman
United States Courthouse
40 Foley Square

New York, NY 10007
Courtroom 1105

Dear Honorable Judge Furman,

Pursuant to your order dated March 20, 2019, please find attached as exhibits, including but not
limited to screenshots of a Google Review comment left by Diguo Jiaoyu and Kimi Zhang, along
with screenshots of various other comments left by fictitious names at the same time of Defendants’
comments. This spam of comments was reported to Google and was ultimately removed. Therefore,
only a few screenshots remain and is hereby submitted as exhibits,

I have also attached harassment messages sent from Defendant to my material witness to intimidate
and threaten her.

Specific description is attached to each exhibit.

   

Kindly review the exhibits submitted and order Defendants to cease such actions mo%jing forward.
Thank you for your time and consideration in this matter.
